Citation Nr: 1317618	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  12-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Legal eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 38 U.S.C.A. § 7107(a)(2) (West 2002) and § 20.900(c) (2012).  

The appellant asserts that during the period April 1942 to November 1945 he served in an organization styled the Walter Cushing Guerillas, also identified as the 121st Infantry Regiment.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that denied the benefit claimed based on a determination that the appellant did not have qualifying active service in a recognized guerrilla unit in the service of the Armed Forces of the United States. 

In January 2013 the appellant testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing).  A transcript of the hearing is of record.


FINDING OF FACT

The appellant is not recognized by the Service Department as having served as a member of the Philippine Commonwealth Army, to include recognized guerrilla groups, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The legal criteria for entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.41 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The Board's action below had denied the claimed benefit as a matter of law.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

Nonetheless, the Board finds the appellant has been afforded appropriate notice and assistance.  The appellant has not alleged or demonstrated any prejudice with regards to the content or timing of notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice irregularity and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination). 
 
The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held in a case involving claimed benefits for service in Philippine forces that VA has a duty to request verification of such service from the Service Department; see Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  In this case, documents pertaining to the appellant's service were presented to the National Personnel Records Center (NPRC) on two occasions in an attempt to verify the appellant's service as a member of a recognized guerrilla unit, but on both occasions the NPRC responded that such service could not be verified.

The Veteran was afforded a hearing before the Board.  There are two duties imposed on the person who presides at a hearing: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked; these duties are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).

Here, during the hearing the presiding Member of the Board explicitly cited the bases for the prior determination and elicited testimony from the appellant in regard to his service during the period in question and to any existing outstanding evidence that should be pursued prior to adjudication of the appeal.  During the hearing the appellant demonstrated actual knowledge of this information.   See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate the claim).  The Board accordingly finds the Veteran is not prejudiced by any error associated with the hearing.

The appellant has expressed his belief that documents supporting his service may have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  As discussed in detail below, alternative records have been obtained and have been submitted for review by the appropriate agency; there is no indication any other relevant records exist that may be relevant to the appeal.  VA has no duty to seek to obtain that which does not exist.  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).
   
The appellant has not made VA aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  Where there is extensive factual development of a case, and there is no reasonable possibility that any further assistance would aid the appellant in developing the claim, the VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 362 (2001)

In sum, based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

Applicable Legal Principles

"Armed forces" means the United States Army, Navy, Marine Corps, Air Force and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1(a).

Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person in the Armed Forces, except for benefits under: (1) contracts for National Service Life Insurance entered into before February 18, 1946; (2) chapter 10 of Title 37 of the  United States Code; and, (3) chapters 11, 13, 23 and 34 of Title 38 of the United States Code.  38 U.S.C.A. § 107(a).

Service in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 shall not be deemed to have been active military, naval or air service for the purposes of any of the laws administered by VA except: (1) with respect to contracts of National Service Life Insurance entered into (A) before May 27, 1946, (B) under section 620 or section 621 of the National Service Life Insurance Act of 194, or (C) under section 1922 of Title 38 of the United States Code; or, (2) chapters 11 and 13 of Title 38 of the  United States Code.  38 U.S.C.A. § 107(b).

Benefit payments under 38 U.S.C.A. § 107 are generally made at the rate of $0.50 for each eligible dollar.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Compensation is made at the full-dollar rate for certain Filipino veterans residing in the United States.  38 C.F.R. § 3.42. 

There is in the general fund of the Treasury a fund to be known as the Filipino Veterans Equity Compensation (FVEC) Fund from which amounts shall be available to VA to make payments of eligible persons.  American Recovery and Reinvestment Act of 2009/Division A (ARRA), Title X, Chapter 2.5.1, § 1002(b).  Eligibility criteria to receive an amount from the FVEC Fund are identical to the criteria as defined in 38 U.S.C.A. § 107(a) and (b) cited above.  ARRA, Title X, Chapter 2.5.1, § 1002(d).  Such service is recognized as active service in the armed forces for the purposes of, and to the extent provided in, the ARRA.  ARRA, Title X, Chapter 2.5.1, § 1002(i)

Payment from the FVEC Fund to an eligible person who is not a citizen of the United States shall be in the amount of $9,000.00, and to an eligible person who is a citizen of the United States in the amount of $15,000.00.   ARRA, Title X, Chapter 2.5.1, § 1002(e).  Not more than one payment from the FVEC Fund shall be made to each eligible person.  ARRA, Title X, Chapter 2.5.1, § 1002(f).  There is authorized to be appropriated to the FVEC Fund $198,000.000.00, to remain available until expended.  ARRA, Title X, Chapter 2.5.1, § 1002(l).

Under the implementing regulation to 38 U.S.C.A. § 107, for a Regular Philippine Scout, or for a member of one of the regular components of the Philippine Commonwealth Army while serving with the Armed Forces of the  United States, the period of active service will be from the date certified by the Armed Forces as the date of enlistment or the date of report for active duty, whichever is later, to the date of release from active duty, discharge, death, or in the case of a member of the Philippine Commonwealth Army June 30, 1946, whichever was earlier.  The active service of members of the irregular forces guerrilla will be the period certified by the service department.  38 C.F.R. § 3.41 (emphasis added).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits VA may accept evidence of service submitted directly by the claimant such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from appropriate service departments if the evidence is a document issued by the service department; the document contains needed information as to the length, time and character of service; and, in the opinion of VA the document is genuine and the information contained therein is accurate.  38 C.F.R. § 3.203(a) (emphasis added).

VA is prohibited from finding that a particular individual served in the United States Armed Forces on any basis other than a United States Service Department document that VA believes to be authentic and accurate, or United States Service Department verification.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  Service Department findings are binding on VA for the purpose of establishing service in the United States Armed Forces.  Id; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

When the claimant does not submit evidence of service, or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a) cited above, VA shall request verification from the service department.  38 C.F.R. § 3.203(c).  Service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  See Laruan v. West, 11 Vet. App. 80, 82 (1998).


Evidence and Analysis

In his claim, received in February 2010, the appellant asserted qualifying service in Regimental Headquarters, 1st Regiment, 10th Division of the Walter Cushing Guerrillas.

In support of his claim, the appellant submitted the following documents: (1) Certificate of Service showing service from April 1942 to November 1945 in the Walter Cushing Guerrillas, a unit attached to the 121st Infantry, Philippine Scouts (PS), Army of the United States; (2) Oath of Office appointing the appellant a Sergeant in the Walter Cushing Guerillas, Medical Detachment, Regimental Headquarters, 10th Division (Southern Luzon) and attached to the 121st Infantry Regiment, PS, dated in April 1972; (3) Pledge into the Walter Cushing Guerrilla Organization and dated/executed in April 1972; (4) Confirmation of Officers and Enlisted Men's Record dated/executed in April 1972; (5) various non-military identification cards showing identity (Red Cross certification, diver certification, community certificate).

In May 2010 the RO submitted a request to the National Personnel Records Center (NPRC) for verification of service, noting that the appellant was not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained at the RO.  The request cited the appellant's name, date and place of birth, names of parents, name of spouse, reported dates of service and reported unit of service (Regimental Headquarters, 1st Regiment, 10th Division, Walter Cushing Guerrillas).  In September 2010 the NPRC responded as follows: "Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces."

The RO issued the administrative decision on appeal in September 2010.  In it, the RO denied the claimed benefit based on a determination that the appellant was not shown to have served as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  

Following the issuance of the decision on appeal the appellant submitted a letter to the RO stating that he considered himself to be a veteran.  The appellant asserted that records regarding members of the Walter Cushing Guerrillas had been sent to the United States by the co-founder of the organization but all such records were subsequently destroyed by fire.       

The RO sent a letter to the appellant in February 2011 explaining that the Walter Cushing guerrilla organization to which he had belonged was not recognized by the United States Army and that individuals who claimed service in that unit did not have creditable guerrilla service for VA purposes.  The letter advised the appellant to seek documentation of creditable service from the Armed Forces of the Philippines Non-Current Records Center in Quezon City.

The appellant submitted a Notice of Disagreement (NOD) in April 2011 in which he again asserted that service records documenting qualifying service may have been destroyed by fire in 1973.  He enclosed duplicate copies of the documents cited above.  He also enclosed new documents as follows: (1) Affidavit for Philippine Army Personnel dated in November 1946 (and authenticated in March 2011) and showing service with the 121st Infantry, Army of the United States (AUS) and receipt of the American Defense Medal, Asiatic and Pacific Ribbon and World War II Victory Medal; (2) newspaper article discussing the formation and early activities of a guerrilla unit founded by Walter Mickey Cushing; (3) newspaper article discussing the history of the 121st Infantry, a unit designation that was reported assigned by General Douglas MacArthur's headquarters to formalize the Walter Cushing guerrilla organization; (4) travel order in  June 1973 authorizing the appellant to fly by military aircraft from Wake Island to the Republic of the Philippines for the purpose of return to the point of hire; (5) documents showing service on the ship Maritime Queen during 1977-1978; (6) membership verification in the American Legion and the Philippine Veterans Legion; and, (7) Barangay Clearance showing the appellant to be a residence in that district.

In September 2011 the RO submitted the documents cited above to the NPRC in a second attempt to verify that the appellant had qualifying service.  The request also asked the NPRC to consider variations in the appellant's name and address, additional units of assignment in which the appellant may have had service and periods of service and rank.  In December 2011, the NPRC again responded that the appellant did not have service as a member of the Philippine Commonwealth Army, to include recognized guerrilla groups, in the service of the United States Armed Forces.

The appellant testified before the Board in January 2013 that he feels entitled to the benefit claimed because he served in the 121st Division [sic] which was under the United States Armed Forces.  
 
Philippine veterans are not eligible for VA benefits unless a United States service department certifies their qualifying service.  Duro, 2 Vet App. 530, 532; Dacoron, 4 Vet. App. 115, 120.  Review of the evidence in this case shows the appellant has not had qualifying service as certified by the service department.  Accordingly, the threshold requirement for legal eligibility for one-time payment from the FVEC Fund is not shown.  38 U.S.C.A. § 107; 38 C.F.R. § 3.41.

The Board acknowledges that the appellant is competent to report the circumstances of his service, and that especially where service records were destroyed the claimant is competent to report about factual matters about which he had firsthand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, only the service department can establish if and when a person was serving on qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  Duro, 2 Vet. App. 530, 532; Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  An unsuccessful claimant who believes there is reason to dispute the report of the service department or the contents of military records can pursue such disagreement with the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

While the Board is sympathetic toward the appellant, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Further, the Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In sum, based on the evidence and analysis above, the Board has found that the legal criteria for entitlement to one-time payment from the FVEC Fund are not met.  Accordingly, the claim must be denied as a matter of law.



ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


